DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 10 September 2018, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  

Response to Final Office Action
The ‘Response to Final Office Action’, filed on 10 August 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claim 4 is canceled.

Terminal Disclaimer
The ‘Terminal Disclaimer’, filed on 06 February 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,663,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The most relevantly identified references are U.S. Patent Application Publication No. 2015/0024500 (see ‘PTO-892’, mailed on 14 November 2019; herein “USPGPUB ‘500”) and U.S. Patent Application Publication No. 2014/0179770; see attached ‘PTO-892’; herein “USPGPUB ‘770”).  However, as persuasively argued in the ‘Response to Final Office Action’, filed on 10 August 2020, to the ‘Claim Rejections -35 U.S.C. § 102, U.S. Patent Application Publication No. 2015/0024500’ found in the ‘Final Office Action’, mailed on 12 May 2020, “Applicants have filed a petition for a Corrected Application Data Sheet”.  The petition under 37 C.F.R. 1.78(c) and 37 C.F.R. 1.78(e), filed on 12 June 2020, to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and non-provisional applications as set forth in the corrected Application Data Sheet (ADS) has been GRANTED (see ‘Decision on Petition’, mailed on 23 December 2020).  In view of the granting of the petition, rejection is 
In view of the granting of the petition, all grounds of rejection in the ‘Final Office Action’, mailed on 12 May 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1-3 and 5-20 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636